     Case 2:19-cv-10751-FMO-AGR Document 45 Filed 03/02/21 Page 1 of 2 Page ID #:170



1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                    CENTRAL DISTRICT OF CALIFORNIA

10

11     LUCINE ALSULIMAN, individually and on )            Case No. CV 19-10751 FMO (AGRx)
       behalf of all others similarly situated, )
12                                              )
                             Plaintiff,         )
13                                              )         ORDER DISMISSING ACTION
                      v.                        )
14                                              )
       HIGHER LEVEL PROCESSING INC., et )
15     al.,                                     )
                                                )
16                           Defendants.        )
                                                )
17

18            The complaint in the above-captioned case contains individual and class allegations.

19     Plaintiff has filed a Notice of Settlement notifying the court that plaintiff has settled her claims with

20     defendants. (See Dkt. 42, Notice of Settlement). Plaintiff has clarified that the settlement is only

21     as to plaintiff’s individual claims and that plaintiff will dismiss without prejudice the class claims.

22     (See Dkt. 44, Response to Court Order Regarding Notice of Class Allegations at 2).

23            Having reviewed the case file and determined that no prejudice to the putative class will

24     result from the dismissal, IT IS ORDERED that the above-captioned action is hereby dismissed

25     with prejudice as to plaintiff’s individual claims and without prejudice as to the class claims.

26     Upon good cause shown within 45 days from the filing date of this Order, to re-open the action

27     if settlement is not consummated. The court retains full jurisdiction over this action and this Order

28
     Case 2:19-cv-10751-FMO-AGR Document 45 Filed 03/02/21 Page 2 of 2 Page ID #:171



1      shall not prejudice any party to this action.

2      Dated this 2nd day of March, 2021.

3                                                                    /s/
                                                               Fernando M. Olguin
4                                                          United States District Judge

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
